The facts sufficiently appear in the opinion of the court, delivered December 16, 1858, by
Lowrie, J.
— Torrence was charged with a road tax, and having neglected to pay it, after due demand, the supervisor procured a warrant from a justice of the peace, “authorizing him to demand and receive of, and from any person named in his duplicate, the amount charged for road tax which remains unpaid;” and further authorizing him, if any person shall be in default for thirty days after demand, to levy the said tax by distress and sale. It is sufficient to say, that this warrant is in no sense authorized by law, and was no justification of the supervisor in making a distress. It ought to appear to the justice, that an individual has refused to pay, and then a warrant may issue against him. But here, the warrant is issued against all persons in general, to. be executed against those who should thereafter refuse to pay.
It is absurd to call upon a justice for such a warrant, for no * judgment is required in issuing it.
Judgment affirmed.